F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                           JUL 10 2002
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 STEVEN AYALA,

           Plaintiff - Appellant,

 and

 PATRICK FARRAR,
                                                         No. 02-1027
                                                     (D.C. No. 01-D-355)
           Plaintiff,
                                                        (D. Colorado)
 v.

 ADAMS COUNTY and ARAPAHOE
 COUNTY,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before EBEL, LUCERO, and HARTZ, Circuit Judges.




       *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-Appellant Steven Ayala, along with Patrick Farrar, filed, pursuant

to 42 U.S.C. § 1983, a pro se suit against Adams County and Arapahoe County in

the United States District Court for the District of Colorado. In their complaint,

Mr. Ayala and Mr. Farrar allege that “by bigot, bias, prejudicial, discriminatory

individuals (under color of state law) [and] public officials were involved in a

conspiracy to violate plaintiff’s [sic] Federal Constitutional Rights.” (R.O.A.

Vol. I, Doc. 1.) In a vague and conclusory manner, they contended that a

Colorado district court judge sitting in Arapahoe County, as well as a deputy

district attorney for Arapahoe County, conspired to send Mr. Ayala to prison

because he is a Mexican-American. (Id., Doc. 5.) Similarly, they vaguely

suggested that Mr. Farrar had been denied his constitutional right because he is an

African-American.

      The district court referred the case to a magistrate judge, who

recommended dismissing the suit against Arapahoe County under Rule 12(b)(6) of

the Federal Rules of Civil Procedure for failure to state a claim. (See Mag. R. &

R. at 4-5.) The magistrate judge further recommended that the allegations against

Adams County be dismissed under Rule 4(m) for failure of service of process.

(Id. at 6.) Finally, the magistrate judge recommended, in accordance with Rule

41(b), dismissing Mr. Farrar’s claims for a failure to prosecute. (Id.)




                                         -2-
      Mr. Ayala filed timely objections to the magistrate judge’s report and

recommendation, but the district court overruled Mr. Ayala’s objections and

adopted the magistrate judge’s report and recommendation in its entirety, finding

that Mr. Ayala had not offered “a single fact or argument” to support his

objections. (Order at 2.) The district court then dismissed the suit with prejudice,

an order Mr. Ayala now appeals.

      After reviewing the record on appeal and considering Mr. Ayala’s briefs,

we deem the appeal frivolous and AFFIRM the district’s court order substantially

for the reasons stated in the magistrate judge’s report and recommendation and

the district court’s opinion. We further DENY Mr. Ayala’s motions to submit

additional evidence, his motion to reconsider our May 23, 2002 order rejecting his

request for summary judgment and a jury trial, and his motion to proceed with his

complaint and to allow discovery.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -3-